


110 HR 4190 IH: To amend title 5, United States Code, to exclude Members

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4190
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to exclude Members
		  of Congress from the Federal employees health benefits program, and for other
		  purposes.
	
	
		1.ExclusionSection 8901(a)(1) of title 5, United States
			 Code, is amended by striking subparagraph (B) and by redesignating
			 subparagraphs (C) through (I) as subparagraphs (B) through (H),
			 respectively.
		2.Vouchers
			(a)DefinitionsFor purposes of this section—
				(1)the term
			 Member of Congress has the meaning given such term by section 2106
			 of title 5, United States Code;
				(2)the term
			 family member means a member of family, as defined by section
			 8901(5) of title 5, United States Code; and
				(3)the term
			 family coverage means coverage other than individual coverage.
				(b)AuthorityExpenses
			 for the cost of health benefits for Members of Congress and family members may
			 be paid or reimbursed, from the appropriation, fund, or account out of which
			 contributions for Members would otherwise have been payable under section 8906
			 of title 5, United States Code, on vouchers approved and signed by the Clerk of
			 the House of Representatives or the Secretary of the Senate, as the case may
			 be.
			(c)LimitsThe
			 total amount which may be paid or reimbursed under this section for any year
			 may not exceed—
				(1)$1,500 for
			 individual coverage; or
				(2)$3,000 for family
			 coverage.
				(d)Eligible family
			 membersNothing in this section shall be considered to allow
			 payment or reimbursement for coverage of any family member who (under the
			 provisions of chapter 89 of title 5, United States Code, as last in effect
			 before the effective date of this Act) would not otherwise have been eligible
			 to be covered under such chapter.
			3.Effective
			 dateThis Act shall take
			 effect on January 1, 2009.
		
